DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is longer than 150 words and contains a suggested figure for publication ([FIG. 3]).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite, “wherein, without the phase preset current, the PLL has a reduction in a usable chirp phase”. This claim is indefinite for two reason. First, it is unclear whether or not the claim is recited a PLL without the “phase preset current”. Second, “usable” chirp phase is unclear, since it is not defined at what point a “chirp phase” becomes “usable”.
Claim 12 recites, “further comprising limiting the bandwidth of the PLL to minimize a phase noise”. It is unclear whether this method claim requires the PLL to actively “limit bandwidth” or if the step is merely related to the design process (e.g. providing a reduced bandwidth during design).

Allowable Subject Matter
Claims 1-5, 7-11, 13-14, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be:
Wada et al. (US 2018/0267159, of record), which discloses improving the linearity of a triangle chirp signal, but does not disclose any “phase preset current”;
Yanagihara et al. (US 10,659,062), which discloses a second charge pump (41) to inject current during both the return phase and a portion of the chirp phase while the PLL is unlocked (see Figs.5 and 6). However, the return phase of Yanagihara is not clearly “linear”. Further, Yanagihara does not disclose “the phase preset current proportional to a VCO gain of the VCO and inversely proportional to a chirp current during the chirp phase”;
Stuhlberger et al. (US 2018/0175868) also discloses providing a current to a loop filter in a FMCW PLL (see Figs.1, 7, and 9), but also does not disclose the return phase being “linear” or “the phase preset current proportional to a VCO gain of the VCO and inversely proportional to a chirp current during the chirp phase”.
Tsutsumi et al. (US 10,461,756) discloses a FMCW PLL similar to Yanagihara, which also lacks the limitations discussed above.
In addition to the above limitations recited in claims 1 and 7, the prior art also does not disclose the following limitations of claim 13: setting the FMCW frequency to the stop frequency, wherein the filtered output voltage equals a stop voltage, disabling the charge pump, supplying a calibration current to the low pass filter, and counting a number of clock cycles elapsed during a change from the stop voltage to the start voltage, wherein each clock cycle has a clock period, setting the phase preset current equal to the calibration current multiplied by the number of clock cycles, multiplied by the clock period, and divided by a duration of the chirp phase, and enabling the charge pump, and supplying the phase preset current during a subsequent start frequency time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN JOHNSON/Primary Examiner, Art Unit 2849